TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00126-CV



                                   Soorena Sharifi, Appellant

                                                 v.

                                Sonia Danielle Sharifi, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
      NO. 13-0566-F425, HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               This is an appeal from a judgment dismissing a divorce proceeding on grounds of

forum non conveniens. Relying on what he claims is a mediated settlement agreement between

the parties (MSA) that would resolve the underlying controversy, appellant Soorena Sharifi has filed

a motion requesting us to reverse the district court’s judgment and remand the cause for entry

of judgment in accordance with the agreement. Appellee Sonia Danielle Sharifi has opposed the

motion, disagreeing that the purported MSA resolved the controversy and opposing rendition of

judgment on that basis.

               In light of the parties’ dispute regarding the MSA, we must deny appellant’s motion.1

Instead, we abate this appeal pending further proceedings that appellant may pursue to seek


       1
          See, e.g., Mantas v. Fifth Court of Appeals, 925 S.W.2d 656, 658-59 (Tex. 1996)
(per curiam) (orig. proceeding).
enforcement of the MSA.2 We also instruct appellant to file either a motion to reinstate this

appeal or a report advising us of the status of any enforcement proceedings by not later than

December 31, 2014.



Before Justices Puryear, Pemberton, and Field

Abated

Filed: September 12, 2014




         2
             See id.

                                                2